Holmes, J.
It is found that the notes in suit were given in payment of a Massachusetts judgment upon which a suit was pending in New Hampshire, and in pursuance of an agreement that “ neither party ” should be entered in the last-named suit, and that a party summoned in it as trustee should be allowed to pay the funds in his hands to a claimant. It thus appears that, whether the Massachusetts judgment was fraudulent or not, the *313plaintiff was setting it up as valid and was proceeding upon it. Either the entry of neither party and the release of funds in the New Hampshire suit or the payment of the Massachusetts judgment was therefore a sufficient consideration for the notes; and it is immaterial which party was right with regard to the controverted claim which was thus settled.
We do not mean to imply that there were no other objections to the admissibility of the evidence, but the one stated is enough. Exceptions overruled.